Citation Nr: 1620412	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  12-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION

The Veteran served active duty from October 2005 to February 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that the RO has adjudicated the claim on appeal as entitlement to service connection for PTSD.  However, VA treatment records note panic attacks and depression, and the Veteran's August 2011 claim listed a mental health condition not otherwise specified (NOS).  Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v Shinseki, 23 Vet App 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

The Board also notes that the Veteran's appeal originally included the issue of entitlement to service connection for sciatic nerve impingement.  However, the Veteran did not submit a substantive appeal for that particular issue following the issuance of the April 2012 statement of the case. See 38 C.F.R. §§ 20.200, 20.202, 20.302.  Therefore, that issue no longer remains in appellate status, and no further consideration is required.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case. Accordingly, any future consideration of the appellant's case should take into consideration the existence of those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran's service treatment records appear to be incomplete.  There are no records dated after 2007, to include any records from his deployment or post-deployment.  There is also no separation examination report in the file.  Moreover, a June 2014 letter indicates that information received from the Defense Manpower Data Center (DMDC) shows that he was reservist or national guardsman and performed active or inactive duty for training during fiscal year 2013.  It is possible that prior requests for the service treatment records may have been incomplete or unsuccessful due to the delay of records migration between the Army, the Records Management Center (RMC), the Veteran's subsequent unit, and the National Personnel Records Center (NPRC). See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iii, ch. 2, section B.  In addition, the AOJ should verify any military service after the Veteran's period of active duty from October 2005 to February 2009.  

Moreover, the Veteran has claimed that he was stabbed while on patrol in Iraq. See September 2011 VA examination.  While he has not provided the date of the incident, his DD 214 shows that he was deployed to Iraq from August 2007 to October 2008.  Therefore, the AOJ should attempt to obtain his complete service personnel records and to verify the alleged stressor.  

In addition, the Veteran was scheduled for a VA examination in April 2013 in connection with his claim.  However, he failed to report for that examination.  The VA Medical Center (VAMC) indicated that a letter was sent to the Veteran to notify him of that appointment; however, an April 2013 letter simply stated that the nearest medical facility would be notifying him of a scheduled examination.  
Thus, it is unclear as to whether the Veteran was provided notice of the scheduled VA examination. See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any treatment records from January 2013 to the present.

2.  The AOJ should verify whether the Veteran served as a reservist or national guardsman after his period of active duty from October 2005 to February 2009.  

3.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate entity, to request his complete service personnel and service treatment records, including his separation examination and any treatment records from his deployment to Iraq from August 2007 to October 2008.

As set forth in in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. 159 (c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his records as well as any further action to be taken.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include PTSD sub scales.  The examiner should use the DSM-IV criteria in evaluating the Veteran.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  In doing so, the examiner should consider the post-service medical records noting panic attacks, depression, PTSD, and attention deficit disorder.  

For any diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related thereto.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the file.  It should also be indicated whether any notice that was sent was returned as undeliverable.
  
6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




